MEMORANDUM **
Bryan L. Blanton, a federal prisoner, appeals pro se the dismissal without prejudice of his 28 U.S.C. § 2241 habeas corpus petition challenging the career offender enhancement of his sentence for armed bank robbery and other crimes. The district court correctly concluded that Blanton must challenge his sentence in a motion under 28 U.S.C. § 2255. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000). As Blanton states, his § 2255 motion is pending in the district court. We therefore reject his contention that he may proceed under § 2241 pursuant to § 2255’s savings clause for cases in which the § 2255 remedy is inadequate or ineffective. See id.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.